DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 25, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on January 27, 2021.

Response to Arguments
Applicant’s arguments see pages 9-15, filed February 25, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determining, by the computing device and based on the at least one input frame and the target image, two-dimensional (2D) deformations of the second face and a background in the target image…applying, by the computing device, the 2D deformations to the target image to obtain at least one output frame of an output video” as the references teach creating 3D face models using images and video sequences to create texture maps to determine poses in sequential video images in addition to photo-realistic re-animation of portrait videos using only an input video where parameters are extracted for manipulating a 3D face model for obtaining a subsequent output video, however the references fail to explicitly define a process which reduces the complex functions of generating a 3D model by directly applying the obtained 2D deformations for the face and a background from the input frame to the target image for modifying the 2D face and generating the output video in conjunction with the remaining limitations of claim 1 for the purpose of portrait animating.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 11 and 20, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-10 and 12-19, these claims depend from allowed base claims 1 and 11, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
“FaceWarehouse: a 3D Facial Expression Database for Visual Computing” – Reference is of particular relevance to the application as it discloses a tool called FaceWarehouse for visual computing with four applications: facial image manipulation, face component transfer, real-time performance-based facial image animation, and facial animation retargeting from video to image.
“Dynamic 3D avatar creation from hand-held video input” – Reference is of particular relevance to the application as it discloses a complete pipeline for creating fully rigged, personalized 3D facial avatars from hand-held video.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619